In an action to recover plaintiff’s share of certain commissions collected by the defendants, pursuant to an agreement between plaintiff and a real estate brokerage corporation of which the individual defendant Burr was an officer, order of the County Court of Nassau county denying appellants’ motion to dismiss the complaint as failing to state a cause of action reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. In our opinion, defendant Burr, upon leaving the employment of the Macdonald corporation, was at liberty to deal with the customers of that corporation, in the absence of an express agreement to the contrary. (Scott & Co., Inc., v. Scott, 186 App. Div. 518; Peerless Pattern Co. v. Pictorial Review Co., 147 id. 715; Boosing v. Dorman, 148 id. 824.) We are further of the opinion that no fiduciary relationship existed between the individual defendant Burr and the plaintiff after she had left the employment of the Macdonald corporation. Young, Hagarty, Johnston and Taylor, JJ,, concur; Lazansky, P. J., concurs in result.